Matter of Booth v Warden of Vernon C. Bain Ctr. (VCBC) (2021 NY Slip Op 04114)





Matter of Booth v Warden of Vernon C. Bain Ctr. (VCBC)


2021 NY Slip Op 04114


Decided on June 29, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 29, 2021

Before: Acosta, P.J., Manzanet-Daniels, Gische, Kapnick, Webber, JJ. 


Index No. 100490/21 Appeal No. 14188 Case No. 2021-01766 

[*1]In the Matter of The People of the State of New York, ex rel. Christopher Booth, on Behalf of David Sanabria, Petitioner-Appellant,
vWarden of Vernon C. Bain Center (VCBC), Respondent-Respondent.


Lipman & Booth, LLC, New York (Christopher Booth of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Christopher Mills of counsel), for respondent.

Judgment (denominated an order), Supreme Court, New York County (Steven M. Statsinger, J.), entered on or about May 7, 2021, denying the petition for a writ of habeas corpus and dismissing the proceeding, unanimously reversed on the law, without costs and the matter remanded for a hearing on the merits.
As the People concede, petitioner is entitled to a determination of the merits of his writ of habeas corpus (CPLR 7002 [a], [b] [1], 7010 [b]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: June 29, 2021